Citation Nr: 1124204	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for her claim, the Veteran testified at a hearing at the RO in April 2007 before a local Decision Review Officer (DRO).  

In March 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  This additional development of the claim included especially providing the Veteran the type of special notice specific to PTSD claims that, as here, are predicated on personal or sexual assault, clarifying whether she had received any additional relevant evaluation or treatment, and if she had, obtaining these additional records, and lastly having her undergo a VA compensation examination for a medical nexus opinion concerning the etiology of all current mental disorders, but especially concerning any potential relationship with her military service.  In August 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny her claim and returned the file to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The June 2010 VA compensation examination on remand, by a VA clinical psychologist, confirmed the Veteran is suffering from PTSD and specifically linked this diagnosis to especially traumatic events ("stressors") during her military service, particularly credible incidents of military sexual trauma ("MST").

2.  These claimed stressors involving MST are consistent with the places, types, and circumstances of her service and unrefuted.

3.  Her major depressive disorder is proximately due, the result of, or aggravated by her PTSD, therefore also related to her military service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service and her depressive disorder is secondary to it.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran's PTSD claim, as already alluded to, is predicated on a personal or sexual assault during her military service.  Service connection is granted if it is shown she has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In case where there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating her statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Her testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).


As of July 13, 2010, however, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  But this most recent regulation amendment has no impact on PTSD stressors experienced during combat, while interned as a prisoner of war (POW), or as the result of personal or sexual assault because these other types of claims already have their own set of specifically defined exceptions.  See 38 C.F.R. § 3.304(f)(2), (f)(4) and (f)(5) (The recent amendments to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignates the former paragraph (f)(4) as (f)(5), governing PTSD claims based on in-service personal assault or MST.).  

Claims predicated on personal or sexual assault invoke special consideration by creating an exception to the holding in Moreau and accepting after-the-fact medical nexus evidence to link the PTSD to the Veteran's military service and by allowing evidence from sources other than her service records to corroborate her account of the claimed stressor incident, including indications of behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

It further warrants mentioning that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Since the Veteran has the requisite DSM-IV diagnosis of PTSD, the determinative issue is whether her PTSD is attributable to her military service - and, in particular, to the MST she alleges is the cause for it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran attributes her mental illness, irrespective of the particular diagnosis, to two alleged rapes while in the military.  She says the first incident occurred in 1976 while on a date with a fellow soldier.  She also maintains that a woman in charge in her barracks saw her when she returned to the barracks after the assault, but that she does not know her name.  The other incident involved a rape by a staff sergeant.  She says that she and this staff sergeant went to a hotel, but that she does not recall what exactly transpired, only that she recalls waking up without any clothes on her body.  And as a result of that incident, she gave birth to a child with spina bifida.  

There is no definitive evidence in the Veteran's service treatment records (STRs) that she was sexually assaulted while in the military.  Because sexual assault is an extremely personal and sensitive issue, however, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from other sources may corroborate her account of a stressor incident.  See again Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998); see also 38 C.F.R. § 3.304(f)(5).

Lay statements have been submitted in support of her claim from individuals who note the change in her behavior since the alleged in-service sexual assaults.  And she and these others are competent to relate the details of her in-service sexual assaults, because this type of experience is clearly within the purview of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In general, the Board cannot determine that a Veteran's lay evidence lacks credibility solely because it is not corroborated by contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  And her accounts of what supposedly occurred are uncontroverted, consistent, and corroborated by lay statements from her pastor and sister.  Since her allegations of these particular in-service sexual assaults appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Moreover, she revealed the details of her assaults to VA treating clinical psychologists and psychiatrists during consultations.  In December 2004, an evaluating and treating VA clinical psychiatrist proceeded to diagnose PTSD, explicitly based on the Veteran's report of the traumatic sexual assault stressors during her military service.  In a similar vein, both the May 2005 and June 2010 VA compensation examination reports, by the same VA clinical psychologist (Ph.D.) at each examination, also diagnosed PTSD explicitly based on the Veteran's report of the traumatic sexual assault stressors during her military service.  

These medical findings serve to further corroborate the Veteran's account of MST, which, again, under Patton and YR, may be corroborated by this type of after-the-fact medical nexus evidence.  And the Board notes more recent favorable precedent for her claim in the way of the recent Federal Circuit Court's holding in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. Apr. 21, 2011), reiterating that a post-service examination by a mental health professional can be used to establish the occurrence of a stressor related to a PTSD claim stemming from an 
in-service personal assault.  

In summary, there are factors indicative of an in-service sexual assault consistent with 38 C.F.R. § 3.304(f)(4) and Patton, supra.  Thus, the Board finds that the most probative (i.e., competent and credible) medical and other evidence of record establishes the Veteran's PTSD is at least as likely as not attributable to her military service - and, in particular, to MST.


Certainly then, resolving all reasonable doubt in her favor, there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to a MST stressor during her military service, which warrants the granting service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

The Veteran also has received another psychiatric diagnosis of major depressive disorder.  The June 2010 VA examiner diagnosed major depressive disorder on Axis I, that is, in addition to PTSD.  And, significantly, this VA examiner also indicated the "depression [is] secondary [to the] PTSD."  In further explanation, this examiner stated, "[t]his individual has severe depression secondary [to] PTSD, related to her military sexual trauma.  This examiner has previously seen and diagnosed her with that same condition in May 2005"  So the major depressive disorder also must be service connected as proximately due to, the result of, or aggravated by the PTSD.  38 C.F.R. § 3.310(a) and (b) (2010).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

ORDER

The claim for service connection for an acquired psychiatric disorder, including PTSD and depression, is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


